Citation Nr: 9929398	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-52 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1967 to 
March 1969.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities is the subject of a remand that follows the 
Board's decision as to the claim for an increased evaluation 
for PTSD.  


FINDING OF FACT

The appellant's PTSD is productive of severe social and 
industrial impairment.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his PTSD has worsened and, 
therefore, should be assigned a higher disability evaluation.  
At a February 1997 Travel Board hearing, he testified that 
because he had a hard time getting along with people he would 
avoid them, that his only socializing was sometimes on 
weekends with a Vietnam veterans group, that he would attend 
church sometimes, and that he had problems with nightmares 
which would only allow him to sleep three to four hours a 
night.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for his 
PTSD have been properly developed.  There is no indication of 
any additional pertinent records which have not been 
obtained.  No further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The appellant underwent a VA psychiatric examination in June 
1995, at which time he was diagnosed with PTSD.  
Consequently, a July 1995 rating decision granted service 
connection for PTSD and assigned a 30 percent evaluation 
under Diagnostic Code 9411 from September 12, 1994.  

The examiner at a May 1996 VA psychiatric examination 
reported that the  appellant was anxious, jumpy, irritable, 
tense when relating his situations, depressed, unable to 
concentrate, and very forgetful.  The appellant described 
severe nightmares that caused him to awake stiff, jerky, and 
full of sweat, and he indicated that he experienced 
flashbacks and nightmares of dead Vietcong.  The diagnosis 
was severe PTSD.  

In September 1997, the appellant underwent a fee basis 
psychological testing evaluation.  The evaluator reported the 
following findings about the appellant: his affect was flat 
and did not appear labile; his mood was depressed; his sleep 
was significantly disrupted (approximately four hours) by 
nightmares of traumatic experiences; he had intrusive 
thoughts during the day; he was hypervigilant; and he 
experienced occasional auditory hallucinations and ideas of 
reference.  The psychologist stated that the appellant 
appeared unable to relate to others in a work setting, unable 
to sustain the attention needed to do repetitive tasks, 
unable to tolerate the stressors and pressures associated 
with day-to-day work activities, and incapable of managing 
his own funds because he lacked the minimal level of general 
intelligence, basic skills in arithmetic, and the social 
judgment which was constantly needed.  The prognosis was 
judged to be poor for a favorable response to treatment 
within the next six to twelve months.  

A VA psychiatric examination was performed in October 1998.  
The appellant indicated that he lived with his 78 year old 
father, who would get upset and argue with him when he was 
unable to concentrate and complete chores he had been asked 
to do.  The appellant complained of always being nervous and 
depressed, feelings of low self-esteem, difficulty sleeping, 
nightmares, and flashbacks.  The psychiatrist reported the 
following findings: the appellant was slightly guarded and 
somewhat uneasy in relating his history; he had a sad and 
tense facial affect; his speech was clear and coherent; his 
orientation was good; his memory was impaired- mostly 
secondary to an inability to concentrate; his intellectual 
functioning was intact; he had good insight and adequate 
judgment; he admitted to incomplete auditory hallucinations, 
which were mostly voices of people he had heard in Vietnam; 
and he denied active suicidal or homicidal ideations.  The 
examiner noted in his diagnosis that the appellant 
experienced moderately severe stressors, nightmares, and 
flashbacks of events in Vietnam, that he had difficulty 
associating with others, and that his self-esteem was low 
because of his inability to maintain meaningful employment.  
A GAF score of 55 was reported.  The examiner opined that the 
appellant was severely affected by the above mentioned 
symptoms, which impaired his ability to maintain a productive 
occupation.  

A March 1999 rating decision assigned a 50 percent evaluation 
for the PTSD, effective April 5, 1996.  

Because the appellant's claim of entitlement to an increased 
evaluation for his PTSD was initiated before the rating 
criteria for evaluating mental disorders were changed on 
November 7, 1996, the Board will review the claim under both 
sets of criteria in order to accord him evaluation under the 
set of criteria that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when PTSD results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.  

Under the general rating formula for mental disorders prior 
to November 7, 1996, a 100 percent evaluation was assigned 
for PTSD when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994).  A 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent evaluation is 
assigned when there is considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411, prior to November 7, 
1996.  

After careful and longitudinal evaluation of the evidence 
presented with regard to the claim for an increased 
evaluation for PTSD, the Board has determined that the 
findings and conclusions reported by the examiners at the May 
1996 VA psychiatric examination, the September 1997 
psychological testing, and the October 1998 VA psychiatric 
examination present a picture of severe social and industrial 
impairment due to the PTSD.  Severe PTSD was diagnosed in May 
1996, and the October 1998 medical opinion concluded that the 
appellant was severely affected as a result of his PTSD.  
Therefore, the Board finds that a 70 percent evaluation is 
warranted for the appellant's PTSD under the criteria that 
was in affect prior to November 7, 1996.  

However, the symptoms currently manifested do not demonstrate 
that the criteria for a 100 percent evaluation are satisfied 
at the present time.  The evidence fails to show that the 
appellant experiences the total occupational and social 
impairment, which would permit the assignment of a 100 
percent evaluation under the criteria that became effective 
November 7, 1996, nor does he exhibit the psychoneurotic 
symptoms bordering on gross repudiation of reality, the 
virtual isolation in the community, or a demonstrable 
inability to obtain or retain employment, which would permit 
the assignment of a 100 percent evaluation under the criteria 
that was effective prior to November 7, 1996.  


ORDER

A 70 percent evaluation is granted for PTSD, subject to the 
laws and regulations governing the award of monetary 
benefits.  


REMAND

The appellant contends that his service-connected 
disabilities, which consist of PTSD, residuals of amputation 
of the distal phalanx of the middle finger on the right 
(major) hand with retained foreign body and hyperesthesia, a 
scar of the left upper lip and left maxillary area, and a 
scar of the right arm and right side (major), prevent him 
from obtaining and maintaining any form of substantial 
gainful employment.  

Because the decision above grants a 70 percent evaluation for 
the appellant's PTSD, the Board finds that the claim for a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities should 
be remanded to the RO to ensure that due process requirements 
are met.  Accordingly, the claim for a total disability 
evaluation is REMANDED to the RO for the following action:

The RO should review the appellant's claim that 
he is entitled to unemployability benefits 
because his service-connected disabilities 
prevent him from performing any substantially 
gainful employment.  If that benefit remains 
denied, a supplemental statement of the case 
should be furnished to the appellant and his 
representative, and they should be afforded the 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing this matter and trusts that this 
development will be attended to in an expeditious manner.  

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

